Dismissed and Memorandum Opinion filed February 12, 2004








Dismissed and Memorandum Opinion filed February 12,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01428-CV
____________
 
FALLBROOK PARTNERS, INC.,
ROBERT S. BELL, M.D., ROBERT S. BELL, M.D. P.A., CYPRESS SURGERY CENTER, INC.,
CYPRESS SURGERY ASSOCIATES, LTD., AND CYPRESS AMBULATORY ASSOCIATES, L.L.C.,
Appellants
 
V.
 
WILLIS M. MARBURGER, CRITERION
PROPERTIES ONE, L.P. D/B/A CRITERION DEVELOPMENT CORP., STEEPLECHASE CORNER
PROPERTY OWNERS ASSOCIATION, INC., TOUCHSTONE DEVELOPMENT CORP., AND TOUCHSTONE
PROPERTIES ONE, LTD., Appellees
 

 
On Appeal from the 113th
District Court
 Harris County, Texas
Trial Court Cause No.
2002-37394 
 

 
M E M O R A N D U M  
O P I N I O N
This is an appeal from a judgment signed November 25, 2003.
On January 30, 2004, appellants filed a motion to dismiss the appeal.  See Tex.
R. App. P. 42.1.  The motion is granted.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 12, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.